AO 93 (Rev. 1 /13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                      for the
                                                         __________ District of __________

                  In the Matter of the Search of                        )
              (Briefly describe the property to be searched             )
               or identify the person by name and address)              )       Case No.   20-mc-1111
                                                                        )
           Samsung Galaxy S9, Model SM-G960U                            )
           SN R58M14AKKPM; IMEI 3564 1709 8000 041
                                                                        )
           further described in Attachment A
                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                          Eastern  District of           Louisiana
(identify the person or describe the property to be searched and give its location):

      Samsung Galaxy S9, Model SM-G960U, SN R58M14AKKPM; IMEI 3564 1709 8000 041, further described in
      Attachment A



        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
      See Attachment B




          YOU ARE COMMANDED to execute this warrant on or before April                                 (not to exceed 14 days)
          in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                          Duty Magistrate                    .
                                                                                             (United States Magistrate Judge)

        Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
        for        days (not to exceed 30)     until, the facts justifying, the later specific date of                                 .


Date and time issued:                 4/4/20
                                                                                                     Judge’s signature

City and state:              New Orleans, Louisiana                                Honorable Michael B. North, U.S. Magistrate Judge
                                                                                                   Printed name and title
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)


                                                                   Return
Case No.:                                Date and time warrant executed:         Copy ofwarrant and inventory left with:
   20-mc-1111                             04/04/2020 3:30 am                     SCOTT D. MARTIN
Inventory made in the presence of:
    SA Matthew E. Tarabour and Search Team
Inventory of the property taken and name of any person(s) seized:
    Samsung Galaxy S9, Model SM-G960U, SN R58M14AKKPM




                                                                 Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:     April 9, 2020
 Subscribed, sworn to, and returned
 before me this_ 9th day of April                       20
                                                    • 20_                              SA Matthew E. Tarabour
                                                                                           Primed name and title

 U.S. Judge or Magistrate
